Exhibit 10.1

 

LOGO [g26145logo.jpg]                 

Via E-Mail

September 23, 2015

Mr. Kenneth Goldmann

148 Briar Hill Drive

Scotch Plains, NJ 07076

Dear Ken:

Voltari Corporation (the “Company”) is pleased to extend to you this offer
letter which explains the details and terms of our employment offer.

 

Position:    Your position will be Chief Administrative and Accounting Officer,
reporting to the Company’s Board of Directors. Your responsibilities may be
modified by the Company from time to time. Location:    Initially, you will be
located in the Company’s New York City office, but will transition to your home
office when so directed by the Board of Directors. Effective Date:    Should you
accept this offer and satisfy the Company’s contingencies, your employment will
begin on October 5, 2015. Base Compensation:    Your gross semimonthly base
salary will be $7,291.67 (calculated to $175,000 annually) subject to deductions
required by law or authorized by you, with payroll generation normally on the
15th and the last day of each month. Your position is exempt from overtime under
the Fair Labor Standards Act. All of your compensation is subject to deductions
required by law. Benefits:    Other than benefits required by law (such as,
workers’ compensation and statutory disability), the Company does not provide
benefits. Employment at Will:    This letter does not constitute a contract or
employment agreement. Employment with Voltari is “At Will”. This means that you
may resign, or the Company may terminate your employment with or without cause,
and with or without prior notice at any time. No representations to the contrary
are effective unless in writing and approved by the Company’s Board of
Directors. Your employment will be subject to other policies, terms and
conditions that may be established by the Company from time to time. Company
Policies:    You must comply with all the policies of the Company in effect
during your employment.



--------------------------------------------------------------------------------

LOGO [g26145logo.jpg]                 

Our offer to you expires on September 28, 2015 and is contingent on:

 

  •   Your signature on the enclosed Nondisclosure and Intellectual Property
Protection Agreement.

 

  •   Your representing the following:

 

  I. You are not a party to, or involved in, or under investigation in, any
pending or threatened litigation, proceeding or investigation of any
governmental body or authority or any private person, corporation or other
entity.

 

  II. You have never been suspended, censured or otherwise subjected to any
disciplinary action or other proceeding by any State, other governmental
entities, agencies or self-regulatory organization; and

 

  III. You are not subject to any restriction or agreement whatsoever which
would cause you to not be able fully to fulfill your duties under this
Agreement.

If you accept our offer, please acknowledge your acceptance by signing below and
returning all pages to me.

 

Sincerely,      

/s/ John Breeman

      John Breeman       Chief Financial Officer       Accepted:      

/s/ Kenneth Goldmann

    Date:  

9/28/2015

Mr. Kenneth Goldmann      